Exhibit 10.1

MASTER AMENDMENT AND OPTION AGREEMENT

THIS MASTER AMENDMENT AND OPTION AGREEMENT (this “Agreement”), dated as of
March 13, 2018, is between Hilton Grand Vacations Inc., a Delaware corporation
(the “Company”), HNA Tourism Group Co., Ltd., a People’s Republic of China
(“PRC”) company (“HNA”), and HNA HLT Holdco I LLC, a Delaware limited liability
company (the “Selling Stockholder”).

RECITALS

A.    HNA, through the Selling Stockholder (its indirect subsidiary), purchased
24,750,000 shares of the Company’s common stock, par value $0.01 per share (the
“Common Stock”), on March 15, 2017 from affiliates of The Blackstone Group L.P.

B.    In anticipation of such purchase, HNA and the Company entered into (i) a
Stockholders Agreement, dated as of October 24, 2016, among, HNA, HNA Group Co.,
Ltd., a PRC company (“HNA Group”), and the Company (the “Stockholders
Agreement”), pursuant to which, prior to March 15, 2019 (the “Expiration Date”),
HNA and certain affiliates are prohibited from transferring any shares of the
Common Stock, except for Permitted Transfers (as defined therein), and (ii) a
Registration Rights Agreement, dated as of October 24, 2016 (the “Registration
Rights Agreement”), pursuant to which, beginning on the Expiration Date, HNA and
certain affiliates have “demand” and “piggyback” registration rights.

C.    HNA has communicated to the Company its interest in selling all of its
shares prior to the Expiration Date and requested that the Company take such
actions as are necessary to permit HNA and the Selling Stockholder to effect
such sale pursuant to an underwritten public offering.

D.    The disinterested members of the Board of Directors of the Company have
considered and approved the proposed sale as a Permitted Transfer pursuant to
Section 4.1(b)(i) of the Stockholders Agreement.

E.    In connection with the foregoing, the Company and HNA have agreed to make
several changes to the existing terms of the Registration Rights Agreement and
the Stockholders Agreement.

NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

ARTICLE I

AMENDMENTS TO REGISTRATION RIGHTS AGREEMENT

SECTION 1.1     Acceleration of HNA Demand Rights. Effective immediately upon
the occurrence of the Resignation Condition (as defined herein), Article II,
Section 2.2(a) (General) of the Registration Rights Agreement is hereby amended
by deleting “the second (2nd)



--------------------------------------------------------------------------------

anniversary of the Effective Date (or earlier if the Company agrees to waive the
two-year transfer registration under the Stockholders Agreement)” and replacing
it with “March 13, 2018.” The “Resignation Condition” shall mean the delivery by
Kenneth Tai Lun Wong to the Company of his resignation from the Company’s Board
of Directors (which expressly provides that it shall be effective only upon the
closing of the first underwritten public secondary offering of the Common Stock
by HNA (the “First Public Offering”).

SECTION 1.2     HNA Demand Rights Must Utilize Existing Shelf if Available;
Applicability of Stockholders Agreement.

(a)     Article II, Section 2.2(a) (General) of the Registration Rights
Agreement is hereby amended by inserting as the final sentence of paragraph
(y) the following: “Notwithstanding the foregoing, if the Company has an
effective shelf registration statement that would permit the offer and sale of
Registrable Securities, the Company shall not be obligated to file a
registration statement relating to any registration request. In such case, HNA
shall have the right to request a “takedown” of Registrable Securities off of
such effective shelf registration statement.”

(b)     Article II, Section 2.2(b) (Form) of the Registration Rights Agreement
is hereby deleted and replaced as follows: “If the Company does not have an
effective shelf registration statement that would permit the offer and sale of
Registrable Securities, upon the written request of a Demand Party requesting
that the Company effect the registration of Registrable Securities pursuant to
this Section 2.2, the Company shall file a registration statement on Form S-3
(or any successor rule or form thereto) that would permit (or would permit upon
the filing of a prospectus supplement) the offer and sale of Registrable
Securities, or, if the Company is not then eligible to use such form for such
offer and sale, such other form as is reasonably requested by the Demand Party.”

(c)    Each shelf registration or “takedown” of Registrable Securities shall be
subject to Section 4.1(c) of the Stockholders Agreement, without regard to
whether such shelf registration or “takedown” is a Permitted Transfer (as
defined in the Stockholders Agreement).

SECTION 1.3     Lockup Amended to be 90 Days and Applies to Requests Both to
File a Registration Statement and to Facilitate a Shelf “Takedown” Offering.
Article II, Section 2.2(a) (General) of the Registration Rights Agreement is
hereby amended by inserting, after the first reference to “this Section 2.2(a)”,
the following: “or facilitate a “takedown” of the Demand Party’s Registrable
Securities off of an effective shelf registration statement”. Article II,
Section 2.2(a)(x) is hereby amended by deleting each reference to “one hundred
eighty (180) days” and replacing each with “ninety (90) days.” Article II,
Section 2.2(a)(x) is hereby further amended by deleting the phrase “(or such
lesser period as the managing underwriters in an underwritten offering may
permit)”. Article II, Section 2.2(a)(x) is hereby further amended by inserting,
after the reference to “in Section 2.1”, the following: “or after the closing
date of any “takedown” of the Demand Party’s Registrable Securities off of an
effective shelf registration statement”.



--------------------------------------------------------------------------------

SECTION 1.4     HNA Pays Registration Expenses. Article II, Section 2.2(c)
(Expenses) of the Registration Rights Agreement is hereby amended by deleting
“The Company” and replacing it with “The Demand Party” and by adding to the end
of the Section the following sentence: “Such expenses shall be payable at the
closing of the relevant offering (with any additional expenses being payable at
such time or times designated by the Company).” The definition of “Registration
Expenses” is hereby amended by inserting at the end of clause (e) thereof “, and
including any other reasonable and documented fees and disbursements of legal
counsels to the Company and the Company’s independent registered public
accounting firm, in each case for services rendered in connection with the
transactions contemplated by this Agreement, the negotiation of the Master
Amendment and Option Agreement, dated on or about March 13, 2018, between the
Company, HNA and HNA HLT Holdco I LLC (the “MAOA”), and the transactions
contemplated by the MAOA (including services rendered in connection with the
negotiation or exercise of the Option (as defined therein)).” The parties agree
that the Registration Expenses for the First Public Offering shall be equal to
$4.857 million. If the Company elects to purchase any Option Shares (as defined
below), the Registration Expenses shall be deducted and withheld from the
Repurchase Price payable by the Company to HNA at the Option Closing, and if the
Company does not elect to purchase any Option Shares, the Registration Expenses
shall be payable directly to the Company from the proceeds of the First Public
Offering otherwise payable to HNA.

SECTION 1.5     Company Determines Plan of Distribution; HNA Determines Pricing;
HNA and Company Jointly Determine Underwriters. Article II, Section 2.2(d) (Plan
of Distribution, Underwriters and Counsel) of the Registration Rights Agreement
is hereby deleted and replaced as follows: “If a request for registration is
made pursuant to this Section 2.2, the Company shall have the right to determine
the plan of distribution (which, for the avoidance of doubt, shall include the
designation of the specific investors to which the Registrable Securities shall
be sold). HNA shall determine whether or not the Registrable Securities will be
sold at the pricing of the offering (and HNA’s decision to sell the Registrable
Securities, as evidenced by the execution of the applicable underwriting
agreement, shall constitute HNA’s and the applicable Holder’s full and final
acceptance of the plan of distribution determined by the Company). In respect of
the first underwritten offering (the “First Public Offering”) with respect to
which the registration or “takedown” request is delivered prior to March 15,
2019: (i) there will be two (2) active bookrunners, one (1) to be selected by
the Company and one (1) to be selected by HNA; (ii) the Company will select the
“lead left” bookrunner (and such bookrunning manager shall lead the offering
with all customary roles and responsibilities traditionally assigned to the
“lead left” bookrunning manager and act as the stabilization agent); (iii) HNA
shall have the right to select the “lead right” bookrunner, which shall have an
allocation equal to the lead left bookrunner and be responsible for “billing and
delivery”); (iv) there shall be no more than five (5) total passive bookrunners
and/or co-managers, with the Company having the right to select up to two such
passive bookrunners and/or co-managers and HNA having the right to select up to
three such passive bookrunners and/or co-managers; and (v) the Company and HNA
shall jointly determine the economics of each offering or “takedown” (which
shall have been agreed upon prior to the launch of the First Public Offering).
With respect to any underwritten offering subsequent to the First Public
Offering for which a registration or “takedown” request is delivered before
March 15, 2019, and at a time when HNA holds more than 10% of the outstanding
common stock of the Company, (i) the Company and HNA shall have the right to
select the investment banks to act as (w) active bookrunning managers,
(x) passive bookrunning managers, (y) co-managers and (z) any



--------------------------------------------------------------------------------

other members of the underwriting syndicate; (ii) the selection process for the
foregoing clauses (w), (x), (y) and (z) shall occur on an alternating basis
(with the Company selecting first in each case and HNA then selecting a second
bank at the same level); (iii) as a result of the Company’s first selection, the
“lead left” bookrunning manager shall be selected by the Company (and such
bookrunning manager shall (x) lead the offering with all customary roles and
responsibilities traditionally assigned to the “lead left” bookrunning manager
and (y) serve as the stabilization agent); and (iv) the syndicate arrangements,
including the underwriting spread and division of economics among the
underwriters, shall be mutually agreed and based upon the market practice for
similar transactions, provided, that the Company and HNA shall each have the
right to designate the economics to be allocated to the banks appointed by them,
with each party being able to so designate economics proportionate to the number
of banks they have appointed in the offering. The Demand Party shall have the
right to select counsel for the selling Holders.”

SECTION 1.6     Tax Opinion and Audit Cooperation Condition and Covenant.
Article II, Section 2.2 of the Registration Rights Agreement is hereby amended
by inserting after section 2.2(h) the following: “(i) Certain Conditions. To the
extent the registration or “takedown” from an effective registration statement
involves an underwritten offering, the closing of such underwritten offering
shall be conditioned on the satisfaction of the Tax Opinion and Audit
Cooperation Condition (with such condition being expressly provided for the
benefit of the Company in the underwriting agreement for such offering). The
“Tax Opinion and Audit Cooperation Condition” shall mean that (i) HNA and any
Holder acting as a “selling stockholder” in such offering shall have executed
and delivered to the law firm engaged to render certain tax opinions related to
any such underwritten offering and related transactions (“Tax Counsel”) an
officer’s certificate, in form and substance acceptable to Tax Counsel (the “HNA
Rep Letter”), containing representations necessary for Tax Counsel to deliver to
Hilton Worldwide Holdings Inc. (“Hilton”) a tax opinion acceptable to Hilton
that will allow the closing of such underwritten offering or other transaction
(an “Unqualified Opinion”), (ii) HNA and any Holder acting as a “selling
stockholder” in such offering shall have executed and delivered to Hilton a
letter agreement, in form and substance acceptable to Hilton (the “Letter
Agreement”), related to the correctness of the representations in the HNA Rep
Letter and cooperation by HNA and such Holder with any audit, examination,
proposed adjustment or inquiry or other proceeding concerning the tax treatment
of the Distribution (as defined in the Tax Matters Agreement, dated as of
January 2, 2017, by and among Hilton, the Company, Park Hotels & Resorts Inc.
and Hilton Domestic Operating Company Inc. (the “Tax Matters Agreement”)) and
(iii) the Company shall have caused Tax Counsel to provide an Unqualified
Opinion to Hilton that Hilton has acknowledged in writing is in form and
substance reasonably acceptable to Hilton. Prior to the pricing of any
underwritten public offering, HNA and such Holder shall (i) cause to be executed
and delivered into escrow the HNA Rep Letter and the Letter Agreement,
(ii) instruct the HNA designees (as defined in the MAOA) to make such changes
(and only such changes) to such HNA Rep Letter and Letter Agreement delivered
into escrow, prior to the closing of the offering, as are required to
incorporate pricing- and closing-related information related to the offering
required for Tax Counsel to deliver an Unqualified Opinion to Hilton and
(iii) provide for the automatic release of such HNA Rep Letter and Letter
Agreement from escrow to Tax Counsel and Hilton, respectively, on the closing
date.”



--------------------------------------------------------------------------------

SECTION 1.7     Certain Amendments to Expire on March 15, 2019. The amendments
to the Registration Rights Agreement set forth in Sections 1.4, 1.5 and 1.6
above shall only apply with respect to any registration or “takedown” request
delivered prior to the Expiration Date. With respect to any registration or
“takedown” request delivered on or after the Expiration Date, the amendments set
forth in Sections 1.4, 1.5 and 1.6 above shall not apply (and the original
provisions of the Registration Rights Agreement shall instead be in effect).

SECTION 1.8     Deemed Request for Registration. HNA and the Selling Stockholder
shall be deemed to have delivered on the date hereof the written request
required under Section 2.2(a) of the Registration Rights Agreement to effect an
underwritten public secondary offering for the offer and sale of up to
24,750,000 shares of the Common Stock (inclusive of both the firm shares and
optional shares for such proposed offering), with such request becoming
effective upon the occurrence of the Resignation Condition. As of the date of
this Agreement, such offering is contemplated by the parties to be the First
Public Offering (as defined in Section 2.2(d) of the Registration Rights
Agreement, as amended by Section 1.5 hereof, and subject to the last sentence of
Section 3.1 hereof).

SECTION 1.9     Termination. Article V (Other ) is here by amended by adding the
following: “SECTION 5.14. Termination. This Agreement shall automatically
terminate on the date that the HNA Parties, in the aggregate, cease to
Beneficially Own any of the shares of common stock of the Company acquired from
the Blackstone Group, L.P.”

ARTICLE II

AMENDMENTS TO STOCKHOLDERS AGREEMENT

SECTION 2.1     Elimination of HNA Board Designation and Related Rights.
Effective upon the closing of the First Public Offering, Article II (Corporate
Governance Matters) of the Stockholders Agreement will be deleted in its
entirety.

SECTION 2.2     Adjustment of Voting Discretion such that HNA Must Vote Shares
in Favor of Board and Governance Committee Candidates. Effective upon the
closing of the First Public Offering, Section 3.1 (Voting in an Uncontested
Election) of the Stockholders Agreement is hereby amended (x) by deleting the
phrase “either (i)”, (y) by deleting the phrase “or (ii) in the same
proportion…Corporate Governance Committee”, and (z) by deleting the words
“subclause (i) or (ii) of” from the parenthetical provision at the end of
Section 3.1. Effective upon the closing of the First Public Offering,
Section 3.2 (Voting in a Contested Election) of the Stockholders Agreement is
hereby amended by deleting the phrase “in the same proportion as …authority with
respect to,” and inserting the word “for” in lieu thereof.

SECTION 2.3    Adjustment of Discretion such that HNA Must Vote Shares in Excess
of 5% in Same Proportion as Non-HNA Shareholders on Matters Other than Election
of Directors. Effective upon the closing of the First Public Offering the
definition of “Voting Percentage Limit” in Article I, Section 1.1 (Defined
Terms) of the Stockholders Agreement is hereby amended to delete each reference
to “fifteen percent (15%)” and replace it with “five percent (5%)”.



--------------------------------------------------------------------------------

SECTION 2.4     Waiver of Restricted Period; Transfer Limitations. Upon the
satisfaction of the Resignation Condition and until the end of the Restricted
Period, any underwritten public offering, block trade or other sale into the
public markets of the shares of Common Stock shall constitute a “Permitted
Transfer” within the meaning of Section 4.1(b). With respect to the First Public
Offering, the underwriters shall present to the Company the identity of any
potential purchaser who has indicated an interest in purchasing a number of
shares that would result in such potential purchaser owning more than 4.9% of
the total outstanding shares of Common Stock, and the Company shall be entitled,
in its sole discretion, to waive the provisions of Section 4.1(c) with respect
to any particular potential purchaser.

SECTION 2.5     Elimination of HNA Right of First Refusal. Effective upon the
closing of the First Public Offering, Section 4.2 (Right of First Refusal) of
the Stockholders Agreement is hereby deleted.

SECTION 2.6     Modification of Standstill. Effective upon the closing of the
First Public Offering, Section 4.3 (Standstill) of the Stockholders Agreement is
hereby amended (x) by deleting from subsection (a)(i)(C) the phrase “Section 4.2
or Section 4.3(c)”, (y) by deleting from subsection (b)(ii) the phrase “the
Company, the Board and/or the Company’s stockholders … announced basis,” and
inserting in its place the phrase “the Company or the Board a non-public,
confidential alternative Acquisition Proposal so long as such HNA Party does not
know, and would not be reasonably be expected to know, that such actions would
be reasonably likely to require HNA, the Company or any other Person to make a
public announcement regarding such Acquisition Proposal,” and (z) by deleting
subsection 4.3(c) in its entirety.

SECTION 2.7     Survival of Standstill. Effective upon the closing of the First
Public Offering, Section 6.1 (Termination) of the Stockholders Agreement is
hereby amended by adding to the end of the Section the following proviso: “;
provided, further, that Section 4.3 (as amended by the MAOA) shall survive the
termination of this Agreement until the expiration of the Restricted Period.”

SECTION 2.8    Resignation of HNA Designee. HNA shall use its best efforts to
cause Kenneth Tai Lun Wong to satisfy the Resignation Condition.

ARTICLE III

OPTION FOR THE COMPANY TO REPURCHASE COMMON STOCK HELD BY HNA

SECTION 3.1     Grant of Option for the Company to Repurchase Common Stock Held
by HNA. HNA, on behalf of itself and any other Holders (as defined in the
Registration Rights Agreement), and the Selling Stockholder, each hereby grants
to the Company an option (the “Option”) to repurchase from HNA, the Selling
Stockholder or any other Holders up to an aggregate of 4,340,000 shares (the
“Option Shares”) of the Common Stock, held by HNA, the Selling Stockholder or
any other Holders on the date hereof (as equitably adjusted for stock splits,
stock dividends, combinations, recapitalizations and the like after the date of
this Agreement) at a price per share (the “Repurchase Price”) equal to (i) the
public offering price per share in the First Public Offering (the “Public
Offering Price”), minus (ii) the underwriting discount and commissions per share
in the First Public Offering. The Company may exercise the Option in



--------------------------------------------------------------------------------

whole or in part at any time prior to the time of the pricing of the First
Public Offering by email notice (the “Option Notice”) to HNA, which Option
Notice shall set forth the number of Option Shares as to which the Company is
exercising the Option. The final number of Option Shares as to which the Option
has been exercised, as set forth in the Option Notice, is referred to herein as
the “Exercised Option Shares”. The foregoing arrangements shall be documented in
a series of email notices as follows (and in the following order): (x) HNA
advises of the intended pricing of the offering (including the Public Offering
Price and underwriting discounts and commissions per share) and requests the
Option Notice and (y) the Company delivers an Option Notice or declines to do so
(and, for avoidance of doubt, the pricing shall not occur until the Company has
provided its Option Notice or has declined to do so). If the First Public
Offering is abandoned, materially downsized or otherwise materially changes,
then at the election of the Company the term “First Public Offering” (and
therefore the Option itself) shall apply to the next underwritten public
secondary offering of the Common Stock held by HNA or any other Holders.

SECTION 3.2     Closing. Delivery of and payment for the Exercised Option Shares
shall be made concurrent with the closing of the First Public Offering (the
“Option Closing”). Delivery of the Exercised Option Shares shall be made to the
Company free and clear of any liens or other encumbrances against payment by the
Company by wire transfer payable in same-day funds to the accounts specified by
HNA, the Selling Stockholder or the other Holders, as applicable. The Parties
shall cooperate to deliver all documents as may be reasonably required to effect
such transfer of the purchased Exercised Option Shares to the Company, including
stock powers, stock transfer instructions and all other transfer documents.
Notwithstanding anything to the contrary contained herein, the Company’s
obligation to consummate the Option Closing shall be conditioned on (A) the
satisfaction of the Tax Opinion and Audit Cooperation Condition and (B) the
simultaneous closing under the underwriting agreement for the First Public
Offering. If either condition is not satisfied, the Company shall have the right
to do one or both of the following (in either case by email notice to HNA): (x)
delay the Option Closing for a period of up to 21 days; and (y) terminate the
exercise of the Option.

SECTION 3.3     Assignment. Neither the Company nor HNA or any other Holder
shall assign its rights or obligations under this Article III without the prior
written consent of the Company and HNA; provided, however, that HNA or any other
Holder may assign its rights and obligations under this Article III of this
Agreement in whole or in part to any HNA Entity (as defined in the Registration
Rights Agreement) to which Registrable Securities are transferred pursuant to,
and subject to the conditions set forth in, the Stockholders Agreement,
provided, such assignee executes and delivers to the Company a counterpart
whereby it agrees to be bound by the terms of Article III of this Agreement.
Except as otherwise provided herein, this Agreement will inure to the benefit of
and be binding on the parties hereto and their respective successors and
permitted assigns.

SECTION 3.4     Other. The Company, the Selling Stockholder and HNA agree that
the agreements, covenants, representations, warranties and other information set
forth in Section 5.1 (Notices), Section 5.3 (Amendments; Waiver), Section 5.4
(Third Parties), Section 5.8 (Specific Performance) of the Registration Rights
Agreement apply with respect to this Article III. HNA shall cause any other
Holder to comply with the terms of this Article III. Notwithstanding the
foregoing, the email notices described herein shall take place between three
persons designated by the Company in an email communication to HNA on or before
the date hereof (the “Company



--------------------------------------------------------------------------------

designees”) and three persons designated by HNA in an email communication to the
Company on or prior to the date hereof (the “HNA designees”). Each email notice
to be sent to the Company or HNA shall be sent to all three Company designees or
all three HNA designees, as applicable. HNA will make and receive all email
notices on behalf of itself, the Selling Stockholder or any other Holder as
applicable.

SECTION 3.5     Entire Agreement. This Article III sets forth the entire
understanding of the parties hereto with respect to the subject matter of this
Article III. There are no agreements, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein. This Agreement supersedes all other prior agreements
and understandings between the parties with respect to such subject matter.

ARTICLE IV

OTHER

SECTION 4.1     Cooperation.

(a)    HNA shall reasonably cooperate (and cause its affiliates to reasonably
cooperate) in obtaining any tax opinions required to be delivered in connection
with the Tax Matters Agreement, dated January 2, 2017, among the Company, Hilton
Worldwide Holdings Inc., Hilton Grand Vacations Inc., and Hilton Domestic
Operating Company Inc., including by (i) making reasonable representations
required in connection with any such opinion, (ii) maintaining and making
available to the Company all records necessary in connection with such opinions
and (iii) making employees available on a mutually convenient basis to provide
additional information or explanation of any material provided hereunder. In
addition, HNA shall reasonably cooperate (and cause its affiliates to reasonably
cooperate) in connection with any future tax audit of the Company, including
making records, other information and employees available on a mutually
convenient basis.

(b)    The parties shall agree to explore potential areas of mutually beneficial
cooperation to address certain marketing and business development matters as set
forth on Exhibit A hereto.

SECTION 4.2     Representations and Warranties of the Company. The Company
hereby represents and warrants to HNA as follows: (i) the Company is a
corporation, duly incorporated, validly existing and in good standing under the
laws of the State of Delaware, (ii) the Company has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
under the Agreement; (iii) the execution and delivery by the Company of this
Agreement and the performance of the obligations of the Company under this
Agreement do not and will not conflict with or violate any provision of, or
require the consent or approval of any Person (as defined in the Registration
Rights Agreement) (except for any such consents or approvals which have been
obtained) under, (x) applicable Law (as defined in the Registration Rights
Agreement), (y) the organizational documents of the Company or (z) any contract
or agreement to which the Company is a party; (iv) the execution and delivery by
the Company of this Agreement and the performance of the obligations of the
Company under this Agreement have been duly authorized by all necessary
corporate action on the part of the Company, and (v) this Agreement has been
duly executed and delivered by the Company and, assuming the due



--------------------------------------------------------------------------------

authorization, execution and delivery by HNA, constitutes a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, subject to bankruptcy, insolvency and other laws of general
applicability relating to or affecting creditors’ rights and to general
principles of equity.

SECTION 4.3     Representations and Warranties of HNA and the Selling
Stockholder. HNA and the Selling Stockholder hereby represent and warrant to the
Company as follows:

(a)    (i) HNA is duly organized and validly existing under the laws of the PRC
and the Selling Stockholder is duly organized and validly existing under the
laws of the State of Delaware, (ii) HNA and the Selling Stockholder each have
all requisite power and authority to execute and deliver this Agreement and to
perform its obligations under this Agreement; (iii) the execution and delivery
by each of HNA and the Selling Stockholder of this Agreement and the performance
by each of HNA and the Selling Stockholder of its obligations under this
Agreement do not and will not conflict with or violate any provision of, or
require the consent or approval of any Person (except for any such consents or
approvals which have been obtained) under, (x) applicable Law, (y) its
organizational documents or (z) any contract or agreement to which it is a
party; (iv) the execution and delivery by each of HNA and the Selling
Stockholder of this Agreement and the performance by each of HNA and the Selling
Stockholder of its obligations under this Agreement have been duly authorized by
all necessary corporate or other analogous action on its part, (v) this
Agreement has been duly executed and delivered by each of HNA and the Selling
Stockholder and, assuming the due authorization, execution and delivery by the
Company, constitutes a legal, valid and binding obligation of each of HNA and
the Selling Stockholder, enforceable against it in accordance with its terms,
subject to bankruptcy, insolvency and other laws of general applicability
relating to or affecting creditors’ rights and to general principles of equity;
(vi) the Selling Stockholder (or, if applicable, HNA or any other Holder) shall
have good and marketable title to the Exercised Option Shares delivered to the
Company upon closing of the Option, free and clear of any and all liens,
security interests, mortgages, rights of first refusal, agreements,
restrictions, levies, claims, pledges, equities, options, contracts assessments,
conditional sale agreements, charges and other encumbrances or interests of any
nature whatsoever, excluding any restrictions created by the organizational
documents of the Company or applicable securities laws (none of which restrict
the ability of the Selling Stockholder (or, if applicable, HNA or any other
Holder) to complete the transactions contemplated by this Agreement) and
(vii) the Selling Stockholder is the current owner of all of the 24,750,000
shares of the Common Stock owned directly or indirectly by HNA.

(b)    (i) the Selling Stockholder has been, at all time since March 15, 2017,
the sole holder of all 24,750,000 shares of the Common Stock; (ii) none of such
shares was acquired with a view towards a distribution; (iii) the Selling
Stockholder is acting for its own behalf and is not acting as a statutory
underwriter (as such term is defined in the Securities Act of 1933, as amended);
and (iv) none of HNA, the Selling Stockholder, nor any of their respective
affiliates received any fees or commissions from the Company in connection with
the Selling Stockholder’s acquisition of the shares; and (v) the Company did not
receive any cash proceeds in connection with the Selling Stockholder’s
acquisition of the shares.



--------------------------------------------------------------------------------

SECTION 4.4     Effect of Agreement; Defined Terms. Except as expressly set
forth herein, (i) Article I of this Agreement shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Registration Rights Agreement and (ii) Article II of
this Agreement shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Stockholders Agreement. Capitalized terms used but not defined in this Agreement
shall have the meanings set forth in the Registration Rights Agreement or
Stockholders Agreement, respectively.

SECTION 4.5     Governing Law/Jurisdiction/JURY TRIAL WAIVER. This Agreement
shall be governed by, and construed and enforced in accordance with, the laws of
the State of Delaware. The Delaware Court of Chancery and any state appellate
court therefrom within the State of Delaware (or, if the Delaware Court of
Chancery declines to accept jurisdiction over a particular matter, any state or
federal court within the State of Delaware) shall have exclusive jurisdiction
over the parties with respect to any dispute or controversy between them arising
under or in connection with this agreement and, by execution and delivery of
this agreement, each of the parties to this Agreement submits to the exclusive
jurisdiction of those courts, including but not limited to the in personam and
subject matter jurisdiction of those courts, waives any objections to such
jurisdiction on the grounds of venue or forum non conveniens, the absence of in
personam or subject matter jurisdiction and any similar grounds, consents to
service of process by mail (in accordance with the notice provisions of this
Agreement) or any other manner permitted by Law, and irrevocably agrees to be
bound by any judgment rendered thereby in connection with this Agreement. THE
PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES UNDER THIS
AGREEMENT.

SECTION 4.6     Severability. If one or more of the provisions, paragraphs,
words, clauses, phrases or sentences contained herein, or the application
thereof in any circumstances, is held invalid, illegal or unenforceable in any
respect for any reason, the validity, legality and enforceability of any such
provision, paragraph, word, clause, phrase or sentence in every other respect
and of the remaining provisions, paragraphs, words, clauses, phrases or
sentences hereof shall not be in any way impaired, it being intended that all
rights, powers and privileges of the parties hereto shall be enforceable to the
fullest extent permitted by law.

SECTION 4.7     Additional Matters. This Agreement may be executed in any number
of counterparts, each of which will be deemed to be an original and all of which
together will be deemed to be one and the same instrument. PDF scan signatures
shall be accepted as valid execution of this Agreement. The headings,
subheadings and captions contained herein are included for convenience of
reference only, and in no way define, limit or describe the scope of this
Agreement or the intent of any provision hereof.

SECTION 4.8     Selling Stockholder. The Selling Stockholder hereby executes
this Agreement as a Holder (as defined in the Registration Rights Agreement).
Any Holder that is a transferee of Registrable Securities from the Selling
Stockholder, and any Holder named as a “selling stockholder” in a prospectus
supplement filed by the Company in connection with an underwritten offering
requested by HNA or any Holder pursuant to the Registration Rights Agreement, as
amended by this Agreement, shall execute and deliver to the Company a
counterpart to this Agreement whereby it agrees to be bound by the terms of this
Agreement as a Holder.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

HILTON GRAND VACATIONS INC. By:  

/s/ Mark D. Wang

Name:   Mark D. Wang Title:   President and Chief Executive Officer HNA TOURISM
GROUP CO., LTD. By:  

/s/ Tian Jianjun

Name:   Tian Jianjun Title:   Chief Financial Officer HNA HLT HOLDCO I LLC By:  

/s/ Wang Xun

Name:   Wang Xun Title:   Manager



--------------------------------------------------------------------------------

EXHIBIT A

HGV and HNA will agree to explore potential areas of mutually beneficial
cooperation regarding certain co-branding and customer generation, including
without limitation:

 

  •   generation of customer leads for HGV in respect of marketing efforts in
China, including (i) availability of HGV vacation packages to HNA customers and
Hainan Airlines frequent flyer program and participants, (ii) customer call
transfer arrangements with Hainan Airlines and HNA hotels to transfer to HGV’s
call centers related to HGV vacation package program, (iii) joint sweepstakes
and other promotional opportunities in China, and (iv) utilization of HNA’s
relationships with travel agencies and wholesalers to introduce customers or
sell HGV packages;

 

  •   provision of HGV club-related services by HNA with respect to HGV’s
operations in China; and

 

  •   discussion and vetting of potential development of opportunities for
timeshare properties in Asia.